Citation Nr: 0021270	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-48 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P. M.


INTRODUCTION

The veteran served on active duty from October 1987 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that no new and material 
evidence had been submitted to reopen the claim for service 
connection for bilateral knee disability.  The veteran 
appealed that decision and in a November 1999 decision, the 
Board found that the veteran had submitted new and material 
evidence, reopened the claim for service connection for 
bilateral knee disability, and found that the claim was well 
grounded.  In addition, the Board remanded the issue to the 
RO for further development.  The requested development has 
been completed and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran experienced bilateral knee pain in service, 
diagnosed as chondromalacia patella and patella-femoral pain 
syndrome.

2.  Subsequent to service, the veteran's knee problems were 
diagnosed variously as patellofemoral syndrome, multiple 
joint causalgia, and fibromyalgia; none of the medical 
evidence shows that any of the post-service diagnoses of knee 
problems are related to service.

3.  The most current medical evidence demonstrates no history 
of injury to the knees and the physical examination was 
normal; the examiner noted that he could not relate any 
alleged new disability directly to any knee problems in 
service.


CONCLUSION OF LAW

A chronic, bilateral knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he had a problem with his knees 
during service, diagnosed as chondromalacia, and that he 
currently has the same knee problem.

I.  Factual Background

The veteran served on active duty from October 1987 to May 
1992.  He served in Southwest Asia, in support of Desert 
Shield/Storm, from August 1990 to February 1991.  

The veteran's service medical records include an enlistment 
examination report dated in August 1987 which is negative for 
any knee problems.  In March 1992, he complained of pain in 
both knees.  He reported that the pain had been intermittent 
for two years and constant in the past week.  There was no 
known trauma.  Examination revealed full range of motion in 
both knees, no redness or warmth.  There was much patellar 
crepitus.  The diagnosis was chondromalacia patella and the 
veteran was referred to physical therapy.  In April 1992, the 
veteran complained that it felt like his knee gave way at 
times.  It was noted that the symptoms were suggestive of 
patella-femoral pain syndrome.  Another entry dated later in 
April 1992 notes that the veteran's right knee no longer 
hurt.  The separation examination report dated in May 1992 
shows that the veteran reported no "trick" or locked knee, 
or any other knee disorder.  On examination, his lower 
extremities were noted to be normal.  In a questionnaire, 
also dated in May 1992, the veteran reported that he engaged 
in a regular exercise program involving martial arts.  He 
also reported that he was not currently being treated for any 
medical condition and not currently taking any medications.

A VA examination report dated in October 1992 notes that the 
veteran was working as a warehouseman and had not missed work 
because of any medical problems.  The veteran complained of 
problems with his hands and there were no complaints of knee 
problems.  Although the examination was limited to the 
veteran's hands, it was noted that he had a normal gait.

Private medical records were submitted of treatment from 
December 1992 to January 1994.  None of those records 
demonstrate complaints of, treatment for, or a diagnosis of 
any knee disability.

Another VA examination was conducted in September 1993.  The 
veteran reported that he had pain in his knees during service 
and he still had discomfort in the knees on walking half a 
mile, squatting, walking on an incline, and going up and down 
stairs.  On examination, his gait was normal.  There was mild 
crepitus on passive flexion and extension of the right knee 
and a clicking feeling on the left on passive flexion and 
extension.  There was no effusion.  There was no tenderness 
of the joint line or the patella on palpation on a slightly 
flexed knee bilaterally.  There was no anterior posterior or 
lateral instability on either knee.  Flexion was equal in 
both knees at 125 degrees to 127 degrees.  X-rays revealed no 
evidence of fracture, dislocation or other bone or joint 
pathology in either knee and the impression was negative 
right and left knees.  The diagnosis was essentially normal 
examination on both knees except for mild crepitus and 
chondromalacia by history.

VA outpatient treatment records demonstrate that the veteran 
complained of knee pain in December 1993.  The diagnosis was 
"patellofemoral."  There was no notation as to the etiology 
of this disorder.  In February 1994, the veteran again 
complained of pain in both knees.  He also reported falling 
because of weakness in his knees.  An examination 
demonstrated no joint swelling or weakness in the knees.  In 
April 1994, the veteran also complained of a 10-month history 
of arthralgia of both knees.

A VA examination report dated in October 1994 shows that the 
veteran complained of discomfort with range of motion of his 
knees.  No crepitus, swelling or deformity were noted.  The 
range of motion of the left knee was flexion to 134 degrees, 
range of motion of the right knee was flexion to 140 degrees, 
and both knees had extension to 0 degrees.  The diagnoses 
included multiple joint causalgia.

In April 1995, the veteran underwent a VA bone imaging of his 
whole body.  No osseous abnormalities were found and the 
impression was an unremarkable whole body bone scan.

At a VA examination in January 1996, the veteran complained 
of pain, weakness and stiffness beginning in November 1970 in 
several joints including the knees.  On examination, although 
the veteran arrived in an electric cart, he was mobile and 
ambulatory to and in the examination room.  His gait was good 
with good elevation of the heels and toes.  He was able to 
walk on heels and toes, and deep knee bend.  Examination of 
the knees revealed no tenderness.  There was crepitus on the 
right more than on the left.  The ligaments were intact.  
There were no effusions.  Flexion of the left knee was to 130 
degrees and flexion of the right knee was to 125 degrees.  It 
was noted that x-ray of both knees failed to reveal evidence 
of any abnormality.  The pertinent diagnosis was 
fibromyalgia.

A lay statement dated in November 1996 from M. A. notes that 
he had been deployed to Desert Shield in August 1990 with the 
veteran.  According to M. A., upon returning to the United 
States in April 1991, the veteran's medical problems worsened 
and he had headaches, pain in his shoulders, knees, and legs, 
which caused him to fall numerous times.  M. A. further noted 
that the veteran had numerous medical problems which first 
appeared in Desert Shield and continued to the present.

At a personal hearing before a Hearing Officer in November 
1996, the veteran testified that he still had weakness, 
tenderness, swelling and pain in his knees.  The veteran 
indicated that the doctors believed that his knee problem 
could be part of a condition called fibromyalgia.  The 
veteran further testified that the current knee pain was the 
same as the knee pain he experienced during service.  The 
veteran also indicated that he had continued to receive 
treatment for his knees since service.  He stated that he had 
never received treatment from a private physician for his 
knees.  The veteran's mother also testified and stated that 
while the veteran was still in service, she noticed that he 
had problems with his knees.  She had taken him to the 
Emergency Room at an Air Force base one time because his 
knees were swollen and he was in pain.  The veteran testified 
that his knees had swollen daily and he had had problems with 
prolonged standing, walking, climbing stairs, and walking up 
inclines.  The veteran stated that the current treatment for 
his knee problems was to take pain medication when the pain 
was real severe.  He also reported that his doctors had 
limited his physical activities.

In January 1997, the RO received copies of letters written by 
the veteran to his family while he was in the service.  In 
the letters, the veteran discusses having shoulder, back, 
hand and arm problems.  However, the letters do not mention 
that the veteran experienced any knee injury or disorders.

A VA examination report dated in March 2000 notes that the 
examiner reviewed the veteran's claims file and prior medical 
records.  The veteran reported that he was treated by a 
private physician who had referred him to an orthopedic 
surgeon six months to one year earlier.  The veteran could 
not recall the doctor's name.  According to the veteran, he 
was treated for his knee problems and sent to physical 
therapy.  The veteran could not recall the diagnosis.  On 
examination the veteran had no obvious knee pain.  Standing 
demonstrated normal alignment of both knees with no varus, 
valgus, recurvatum or flexion deformities.  The veteran had 
no limp, although his gait was somewhat unsteady as he walked 
across the examining room without his cane.  The veteran was 
able to squat using hand support to a full 140 degrees of 
flexion with no complaints of pain.  He could rise to an 
upright position again without any obvious pain.  Range of 
motion of both knees was 150 degrees of flexion with no pain 
and full extension to 0 degrees.  There was no patellofemoral 
or femoral tibia crepitus on examination.  There were no 
surgical scars about the knees.  Various measurements around 
each leg were equal.  There was no soft tissue or joint 
effusion about the knees.  Palpation about the knees by the 
examiner yielded no localized areas of tenderness, however, 
the veteran pointed to the broad areas of medial lateral 
sides of both knees as the site of his knee discomfort.  
Patella alignment and tracking was normal.  There was no 
hypermobility of the patella.  There was no patellofemoral 
crepitus.  There was no tenderness to palpation about the 
patella, either over the patella or medial or lateral to the 
patella.  Ligament examination of the knees was normal.  
There was negative Lachman's test, negative pivot shift, no 
varus or valgus laxity, and negative anterior and posterior 
drawer signs.  Strength of hamstrings and quadriceps was 
compared right to left against gravity and resistance and was 
5/5 for the quadriceps and 5/5 for the hamstrings 
bilaterally, which was normal.  X-rays of the knees were 
within normal limits.  The diagnosis was bilateral knee pain.  
The examiner noted that the veteran had multiple subjective 
complaints of his knees which were not accompanied by 
abnormal objective physical findings.  There was no evidence 
of ligament instability, muscle weakness, or other abnormal 
physical findings.  The examiner noted that there was no 
history of injuries directly to the knee.  The examiner 
provided an opinion that, based on the fact that the physical 
examination was normal, he could not relate any alleged new 
disability directly to any knee problems in the military.

II.  Analysis

The veteran's claim for service connection for bilateral knee 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Board finds that the evidence of record does not support 
a determination that the veteran's current bilateral knee 
pain was incurred in or aggravated by service.  The service 
medical records show that the veteran did not have any knee 
disorder at the time of his enlistment examination in August 
1997.  During service, the veteran complained of bilateral 
knee pain in March and April 1992.  The diagnoses were 
chondromalacia patellae and patella-femoral pain syndrome.  
Later in April 1992, however, it was noted that the veteran's 
right knee did not hurt anymore.  In addition, the separation 
examination report in May 1992 is negative for any knee 
disability.  Accordingly, although the veteran complained of 
knee pain during service, it appears that he did not have a 
knee disorder at the time of separation.

In addition, the October 1992 VA examination was negative for 
complaints of or a diagnosis of a knee disability.  
Accordingly, there is no continuity of symptomatology of 
bilateral knee disability since service.

Moreover, the medical evidence does not relate any current 
knee disability to the veteran's period of active duty.  The 
veteran complained of bilateral knee pain at the VA 
examination in September 1993.  Examination of the veteran's 
knees was essentially normal except for mild crepitus and 
chondromalacia by history.  The examiner did not relate the 
mild crepitus to the veteran's military service.  At the VA 
examination in October 1994, the examiner found that the 
veteran's complaints, including discomfort in the knees, were 
due to multiple joint causalgia.  The examiner did not relate 
this diagnosed disorder to the veteran's service.  The 
examiner at the VA examination in January 1996 diagnosed 
fibromyalgia and did not note that it was related to the 
veteran's period of service.

The November 1996 statement from M. A. and the testimony from 
the veteran and P. M., at a hearing in November 1996, support 
the veteran's claim that his knee problems were incurred 
while he was in the service.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The record does not 
reveal that the veteran, M. A., or P. M. possess any medical 
expertise.  Thus, their lay assertions to the effect that the 
veteran currently has a bilateral knee disability which was 
incurred during his period of active duty have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The VA examination in March 2000 demonstrated that although 
the veteran complained of bilateral knee pain, physical 
examination of the knees was normal.  On the basis of the 
findings of that examination, and after reviewing the 
veteran's claims file, the examiner indicated that he could 
not relate the veteran's current knee pain to any knee 
problems he had during service.

The evidence does not support the veteran's claim for service 
connection for bilateral knee disability.  There is no 
medical evidence that the veteran has a current bilateral 
knee disability related to service.  Accordingly, the claim 
must be denied.


ORDER

Service connection for bilateral knee disability is denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 

